complaint alleging violations of the Rules of Professional Conduct and a
                notice of intent to proceed by default. SCR 105. A disciplinary hearing
                panel was convened, and a hearing was held on November 20, 2013.
                Aholelei-Aonga did not answer the complaint or attend the hearing.
                            The State Bar alleged that Aholelei-Aonga agreed to represent
                Mr. and Mrs. Torres in a bankruptcy early in 2011. She advised them that
                they needed to take a class and get a certificate before filing their petition.
                The Torreses took the class and paid Aholelei-Aonga a retainer of $900.
                When they were finally able to set up a meeting with Aholelei-Aonga, she
                canceled one hour before the meeting and then she failed to respond to
                numerous messages from the Torreses for months thereafter. The
                bankruptcy class certificates expired, and Aholelei-Aonga did not return
                the $900.
                            In May 2011, Shirli Garcia paid Aholelei-Aonga a $1,500
                retainer for assistance with a bankruptcy. Aholelei-Aonga directed Garcia
                to take the class and get the certificate. Aholelei-Aonga told her she would
                contact Garcia as soon as she could set a court date. She also directed
                Garcia to take another class prior to the court date. Garcia was unable to
                contact Aholelei-Aonga after that point. Garcia went to Aholelei-Aonga's
                office and was told Aholelei-Aonga had quit the premises and was not
                coming back. Aholelei-Aonga did not return Garcia's $1,500.
                            The State Bar also presented testimony from Laura Peters, a
                paralegal and investigator with the State Bar who testified to her efforts
                to contact and communicate with Aholelei-Aonga. Although most of the
                certified letters and notices were returned unclaimed, a copy of the
                complaint and designation of panel members that the bar sent by first
                class mail appeared to have been received. Notice of the hearing,

SUPREME COURT
        DT
     NEVADA
                                                       2
(0) 1947A
                 designation of witnesses, and summary of evidence was sent to Aholelei-
                 Aonga via certified mail, first class mail, and to her private e-mail address
                 on file with the State Bar.
                             The panel concluded that, although Aholelei-Aonga received
                 notice and a copy of the complaint and her right to respond, notice of the
                 intent to proceed by default, notice of the hearing and designation of
                 witnesses and the summary of evidence, she had not received a full 30-
                 days notice of the hearing date itself. SCR 105(2)(c). Accordingly, the
                 panel delayed entering its findings of fact and conclusions of law in order
                 to give Aholelei-Aonga a further opportunity to respond. She did not do so.
                             The panel found that the allegations of the complaint were
                 deemed admitted by Aholelei-Aonga's failure to respond. SCR 105(2), The
                 allegations as to both grievances specifically included violations of RPC 1.2
                 (diligence), RPC 1.3 (communication), RPC 1.5 (fees), RPC 5.5
                 (unauthorized practice of law), RPC 8.1(b) (bar admission and disciplinary
                 matters), SCR 98(12) (suspension for failure to pay fees). The panel found
                 as aggravating factors that Aholelei-Aonga had previous failures to pay
                 fees and maintain her CLE requirements, that she had dishonest and
                 selfish motives by retaining fees that had not been earned, she committed
                 multiple offenses, and she engaged in bad faith obstruction of the
                 disciplinary process by intentionally failing to comply with Supreme Court
                 Rules regarding discipline. SCR 102.5. The panel found no mitigating
                 factors.
                             The panel recommended that Aholelei-Aonga be suspended for
                 five years with the following conditions:




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    0
                     1. Aholelei-Aonga must take and pass the state bar examination,
                       including the Multistate Professional Responsibility Examination,
                       prior to applying for reinstatement;
                    2. Aholelei-Aonga must make restitution to the Torreses and Garcia;
                    3. Aholelei-Aonga must demonstrate to bar counsel that she has
                       notified all clients of her suspension within three days of the
                       effective date of the suspension;
                    4. Aholelei-Aonga must place all of her clients with other counsel,
                       conclude representation, or, with the assistance of bar counsel
                       attempt to aid any clients in finding new counsel, within 15 days of
                       the order of suspension;
                     5. And she must pay the costs of the disciplinary proceedings pursuant
                       to SCR 120.'
                             Having reviewed the record, we approve the recommendation,
                  and we hereby order Aholelei-Aonga suspended for five years subject to
                  the above conditions. While the conditions of Aholelei-Aonga's suspension
                  shall take effect immediately, Aholelei-Aonga's suspension term shall not
                  commence until after Aholelei-Aonga resolves her bar fees and CLE
                  suspensions. Accordingly, once Aholelei-Aonga resolves her bar fees and
                  CLE suspensions, she shall begin serving a suspension term of five years,
                  six months, and one day.    See In re Discipline of Aholelei-Aonga,   Docket
                  No. 61055 (Order of Suspension, December 6, 2013). Aholelei-Aonga and

                        'The panel also recommended that if reinstated, Aholelei-Aonga
                  must enter into a mentoring agreement for one year with a State Bar-
                  approved mentor submitting quarterly reports to the State Bar regarding
                  Aholelei-Aonga's practice. While this condition appears reasonable, such a
                  condition is more appropriately considered as part of a reinstatement
                  proceeding, and we thus decline to impose it now.


SUPREME COURT
        OF
     NEVADA
                                                       4
10) 1947A    en
                the State Bar shall provide notice of this order as required under SCR 115
                and SCR 121.1. Bar counsel must furnish this court with proof that notice
                has been served.
                              It is so ORDERED.




                                        Gibbons


                                                                                     J.
                Pickering                                 Hardesty


                   cuxA
                Parraguirre


                 011  %4
                Cherry                                    Saitta




                cc: J. Thomas Susich, Chair, Northern Nevada Disciplinary Board
                       David Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Mehi Aholeilei-Aonga
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                     5
(0) 194M    e